Exhibit 10

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 18,
2016, is by and among Capstone Turbine Corporation, a Delaware corporation with
offices located at 21211 Nordhoff Street, Chatsworth, CA 91311 (the “Company”),
and each of the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.                                    The Company and each Buyer desire to enter
into this transaction to purchase (i) Series A Warrants (as defined below) in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the 1933 Act, and Rule 506(b) of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”) and
(ii) Common Shares (as defined below) and Series B Warrants (as defined below)
pursuant to a currently effective shelf registration statement on Form S-3,
which has sufficient availability for the issuance of the RD Securities (as
defined below) on the Closing Date (as defined below) (Registration Number
333-203431) (the “Registration Statement”) and has been declared effective in
accordance with the 1933 Act, by the SEC.

 

B.                                    Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) such aggregate number of shares of Common Stock as set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers (which aggregate amount for
all Buyers shall be 3,600,000 shares of Common Stock and shall collectively be
referred to herein as the “Common Shares”), (ii) a series B prepaid common stock
purchase warrant to initially acquire up to that aggregate number of additional
shares of Common Stock set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers, substantially in the form attached hereto as Exhibit A (the
“Series B Warrants”) (as exercised, collectively, the “Series B Warrant Shares”)
and (iii) a series A common stock purchase warrant to initially acquire up to
that aggregate number of additional shares of Common Stock set forth opposite
such Buyer’s name in column (5) on the Schedule of Buyers, substantially in the
form attached hereto as Exhibit B (the “Series A Warrants”, and together with
the Series B Warrants, the “Warrants”) (as exercised, collectively, the
“Series A Warrant Shares”, and together with the Series B Warrant Shares, the
“Warrant Shares”).

 

C.                                    The Series A Warrants and the Series A
Warrant Shares are collectively referred to herein as the “Placement
Securities”.  The Common Shares, the Series B Warrants and the Series B Warrant
Shares are collectively referred to herein as the “RD Securities”.  The
Placement Securities and the RD Securities are collectively referred to herein
as the “Securities”.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.                                      PURCHASE AND SALE OF COMMON SHARES,
SERIES A WARRANTS AND SERIES B WARRANTS.

 

(a)                                 Purchase of Common Shares, Series A Warrants
and Series B Warrants. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase from the
Company on the Closing Date (as defined below) (i) such aggregate number of
shares of Common Stock as set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers, (ii) Series B Warrants to initially acquire up to that
aggregate number of Warrant Shares as is set forth opposite such Buyer’s name in
column (4) on the Schedule of Buyers; and (iii) Series A Warrants to initially
acquire up to that aggregate number of Warrant Shares as is set forth opposite
such Buyer’s name in column (5) on the Schedule of Buyers.

 

(b)                                 Closing.  The closing (the “Closing”) of the
purchase of the Common Shares, the Series A Warrants and the Series B Warrants
by the Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park
Avenue, New York, NY 10178. The date and time of the Closing (the “Closing
Date”) shall be 11:00 a.m., New York time, on the first (1st) Business Day on
which the conditions to the Closing set forth in Sections 6 and 7 below are
satisfied or waived (or such other date as is mutually agreed to by the Company
and each Buyer), but in no event later than the third (3rd) Trading Day (as
defined in the Warrants) after the date hereof.  As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

 

(c)                                  Purchase Price.  The aggregate purchase
price for the Common Shares, the Series A Warrants and the Series B Warrants to
be purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (6) on the Schedule of Buyers (as adjusted
pursuant to Section 4(j)).

 

(d)                                 Form of Payment; Delivery.  On the Closing
Date, (i) each Buyer shall pay its respective Purchase Price (as adjusted
pursuant to Section 4(j)) to the Company for the Common Shares and the Warrants
to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Flow of Funds Letter (as
defined below) and (ii) the Company shall (A) cause Computershare Inc. (together
with any subsequent transfer agent, the “Transfer Agent”) through the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, to credit such
aggregate number of Common Shares that each Buyer is purchasing as is set forth
opposite such Buyer’s name in column (3) of the Schedule of Buyers to such
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, (B) deliver to each Buyer: (I) a
Series B Warrant pursuant to which such Buyer shall have the right to initially
acquire up to such aggregate number of Series B Warrant Shares as is set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers, and (II) a
Series A Warrant pursuant to which such Buyer shall have the

 

--------------------------------------------------------------------------------


 

right to initially acquire up to such aggregate number of Series A Warrant
Shares as is set forth opposite such Buyer’s name in column (5) of the Schedule
of Buyers, in each case, duly executed on behalf of the Company and registered
in the name of such Buyer or its designee.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)                                 Organization; Authority. Such Buyer is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the requisite power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 

(b)                                 No Public Sale or Distribution.  Such Buyer
(i) is acquiring its Common Shares and Warrants, and (ii) upon exercise of its
Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)) will acquire the Warrant Shares issuable upon exercise thereof, in
each case, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
such Buyer does not agree, or make any representation or warranty, to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the 1933 Act. 
Such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities in violation of
applicable securities laws.  For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
Governmental Entity (as defined below) or any department or agency thereof.

 

(c)                                  Accredited Investor or Other Qualified
Status.  Such Buyer is an institutional accredited investor of a type listed in
subsection (1), (2), (3), (7) or (8) of Rule 501(a) of Regulation D, with a
substantive, pre-existing relationship with the Company.

 

(d)                                 Reliance on Exemptions.  Such Buyer
understands that the Placement Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.

 

(e)                                  Information.  Such Buyer and its advisors,
if any, have been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities that have been requested by such Buyer.  Such Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Neither

 

--------------------------------------------------------------------------------


 

such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.  Such Buyer understands that its investment in the
Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(f)                                   No Governmental Review.  Such Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(g)                                  Transfer or Resale.  Such Buyer understands
that:  (i) the Placement Securities have not been and are not being registered
under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) such Buyer shall have delivered to the Company (if requested by
the Company) an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Placement Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Placement Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any resale of the Placement
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Placement Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Placement Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  Notwithstanding the foregoing, the Placement Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Placement Securities and such pledge of Placement
Securities shall not be deemed to be a transfer, sale or assignment of the
Placement Securities hereunder, and no Buyer effecting a pledge of Placement
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).

 

(h)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of such Buyer
and shall constitute the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

--------------------------------------------------------------------------------


 

(i)                                     No Conflicts.  The execution, delivery
and performance by such Buyer of this Agreement and the consummation by such
Buyer of the transactions contemplated hereby will not (i) result in a violation
of the organizational documents of such Buyer, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(j)                                    Receipt of Prospectus Supplement.  Such
Buyer acknowledges receipt of the Company’s Prospectus Supplement (as defined
below) relating to the offering of the RD Securities, which Prospectus
Supplement is required to be delivered to such Buyer pursuant to
Section 4(c) below. Such Buyer acknowledges that it has had an opportunity to
review the Prospectus Supplement prior to committing to purchase any of the RD
Securities.

 

(k)                                 Access to Information.  Such Buyer
acknowledges that it has had the opportunity to review the Transaction Documents
(including all exhibits and schedules thereto) and the SEC Documents and has
been afforded, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Such Buyer acknowledges and agrees that neither Oppenheimer & Co.
Inc. (the “Placement Agent”) nor any affiliate (as defined in Rule 501(b) under
the 1933 Act) of the Placement Agent has provided such Buyer with any
information or advice with respect to the Securities nor is such information or
advice necessary or desired.  Neither the Placement Agent nor any affiliate has
made or makes any representation as to the Company or the quality of the
Securities and the Placement Agent and any affiliate may have acquired
non-public information with respect to the Company which such Buyer agrees need
not be provided to it.  In connection with the issuance of the Securities to
such Buyer, neither the Placement Agent nor any of its affiliates has acted as a
financial advisor or fiduciary to such Buyer.

 

(l)                                     Acknowledgements Regarding Placement
Agent. Each Buyer acknowledges that the Placement Agent will be compensated by
the Company for acting in such capacity with respect to the securities purchased
by the Buyers. The Buyer represents that (i)  the Buyer was contacted regarding
the sale of the Securities by the Placement Agent (or an authorized agent or
representative thereof) with whom the Buyer had a substantial pre-existing
relationship and who entered into a confidentiality agreement or otherwise
agreed, orally or in writing, to keep information with respect to the
transactions contemplated hereby confidential and (ii) to such Buyer’s
knowledge, no Securities were offered or sold to such Buyer by means of any form
of general solicitation or general advertising.

 

--------------------------------------------------------------------------------


 

(m)                             No Bad Actor Disqualification Event. Such Buyer
represents, after reasonable inquiry, that none of the “Bad Actor” disqualifying
events described in Rule 506(d)(l)(i) to (viii) under the 1933 Act (a
“Disqualification Event”) is applicable to such Buyer or any of its
Rule 506(d) Related Parties (if any), except a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) applies. “Rule 506(d) Related Party”
means a person or entity that is a beneficial owner of such Buyer’s securities
for purposes of Rule 506(d).

 

(n)                                 Certain Trading Activities.  Such Buyer has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Buyer, engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities) during the period commencing
as of the time that such Buyer was first contacted by the Company or the
Placement Agent, as applicable, regarding the specific investment in the Company
contemplated by this Agreement and ending immediately prior to the execution of
this Agreement by such Buyer. “Short Sales” means all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the 1934 Act (as defined
below) (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).  Such Buyer is aware that Short Sales and
other hedging activities may be subject to applicable federal and state
securities laws, rules and regulations and such Buyer acknowledges that the
responsibility of compliance with any such federal or state securities laws,
rules and regulations is solely the responsibility of such Buyer.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)                                 Organization and Qualification.  Each of the
Company and each of its Subsidiaries are entities duly organized and validly
existing and in good standing under the laws of their respective jurisdictions
of organization, and have the requisite power and authority to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect (as defined below).  As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
any other agreements or instruments to be entered into in connection herewith or
therewith or (iii) the authority or ability of the Company or any of its
Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents (as defined below).  Other than the Persons (as defined
above) set forth in the SEC Documents (as defined below), the Company has no
Subsidiaries.  Each of the foregoing is individually referred to herein as a
“Subsidiary” and, collectively, the “Subsidiaries”.

 

--------------------------------------------------------------------------------


 

(b)                                 Authorization; Enforcement; Validity.  The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and the other Transaction Documents and to
issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares and the issuance of the Warrants and the reservation for
issuance and issuance of the Warrant Shares issuable upon exercise of the
Warrants) have been duly authorized by the Company’s board of directors
(including (i) the filing with the SEC of (A) a Form D, (B) the 8-K Filing (as
defined below), and (C) a prospectus supplement in connection with the Closing
as required by the Registration Statement pursuant to Rule 424(b) under the 1933
Act (the “Prospectus Supplement”) supplementing the base prospectus forming part
of the Registration Statement (the “Prospectus”), (iii) the filing of a
supplemental listing application with Nasdaq, and (iv) any other filings as may
be required by any state securities agencies (collectively, the “Required
Approvals”)) and no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body. 
This Agreement has been, and the other Transaction Documents to which it is a
party will be prior to the Closing, duly executed and delivered by the Company,
and each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.  “Transaction
Documents” means, collectively, this Agreement, the Common Shares, the Warrants,
the Irrevocable Transfer Agent Instructions (as defined below) and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

(c)                                  Issuance of Securities; Registration
Statement.  The Common Shares are duly authorized and upon issuance and payment
in accordance with the terms of the Transaction Documents shall be validly
issued, fully paid and non-assessable and free from all preemptive or similar
rights, mortgages, defects, claims, liens, pledges, charges, taxes, rights of
first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof.  The Warrants are
duly authorized and upon issuance and payment in accordance with the terms of
the Transaction Documents shall be validly issued and free from all Liens with
respect to the issuance thereof.  As of the Closing, the Company shall have
reserved from its duly authorized capital stock no less than 100% of the sum of
the maximum number of Series B Warrant Shares issuable upon exercise of all the
Series B Warrants then outstanding (without regard to any limitations on the
exercise of the Series B Warrants set forth therein).  Upon issuance in
accordance with the Warrants, the Warrant Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights or Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Placement Securities is exempt from registration
under the 1933 Act.  The issuance by the Company of the RD Securities has been
registered under the 1933 Act, and the RD Securities are being issued pursuant
to the Registration Statement. The Registration Statement is effective and
available for the issuance of the RD

 

--------------------------------------------------------------------------------


 

Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement (including the Prospectus Supplement) permits the
issuance and sale of the RD Securities hereunder and as contemplated by the
other Transaction Documents. Upon receipt of the RD Securities, each of the
Buyers will have acquired ownership of the RD Securities free of any adverse
claim. The Registration Statement and any prospectus included therein, including
the Prospectus and the Prospectus Supplement, complied in all material respects
with the requirements of the 1933 Act, and the documents incorporated by
reference into the Registration Statement when filed, complied in all material
respects with the requirements of the 1934 Act and, in each case, with the
rules and regulations of the SEC promulgated under the 1933 Act or the 1934 Act,
as the case may be. At the time the Registration Statement and any amendments
thereto became effective the Registration Statement and any amendments thereto
complied and, upon the filing of the Prospectus Supplement after the date of
this Agreement the Registration Statement will comply in all material respects
with the requirements of the 1933 Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and the Prospectus
Supplement at the Closing Date, complied and will comply, as the case may be, in
all material respects with the requirements of the 1933 Act and did not, and
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company meets all
of the requirements of General Instruction I.B.6 for the use of Form S-3 under
the 1933 Act for the offering and sale of the RD Securities contemplated by this
Agreement and the other Transaction Documents, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to Rule 401(g)(1) under the 1933 Act.  The Company (i) has not
distributed any offering material in connection with the offer or sale of any of
the RD Securities and (ii) until no Buyer holds any of the RD Securities, shall
not distribute any offering material in connection with the offer or sale of any
of the RD Securities to, or by, any of the Buyers (if required), in each case,
other than the Registration Statement, the Prospectus or the Prospectus
Supplement.  The offering of the RD Securities has been registered with the SEC
on Form S-3 under the 1933 Act, and the RD Securities are being offered pursuant
to Rule 415 promulgated under the 1933 Act.

 

(d)                                 No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares, the Warrants and the
Warrant Shares and the reservation for issuance of the Warrant Shares) will not
(i) result in a violation of the Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”) (including,
without limitation, any certificate of designation contained therein), the
Company’s bylaws, as amended and as in effect on the date hereof (the
“By-Laws”), certificate of formation, memorandum of association, articles of
association, bylaws or other organizational documents of the Company or any of
its Subsidiaries, or any capital stock or other securities of the Company or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both

 

--------------------------------------------------------------------------------


 

would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) and including all applicable foreign,
federal and state laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, for any conflict, default, right or violation that would not
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Consents.  Neither the Company nor any
Subsidiary is required to obtain any material consent from, authorization or
order of, or make any filing or registration with (other than the Required
Approvals), any Governmental Entity or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Transaction Documents, in
each case, in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date, and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents.  Except as set forth in the Registration Statement, the
Prospectus and the Prospectus Supplement, the Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.  “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)                                   Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that each Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that no Buyer is (i) an officer or director of the Company or any of its
Subsidiaries, (ii) an “affiliate” (as defined in Rule 144) of the Company or any
of its Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)).  The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely

 

--------------------------------------------------------------------------------


 

incidental to such Buyer’s purchase of the Securities.  The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation by the Company and its respective representatives.

 

(g)                                  No General Solicitation; Placement Agent’s
Fees.  Neither the Company, nor any of its Subsidiaries or affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for Persons engaged by any Buyer or
its investment advisor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, placement agent fees payable
to the Placement Agent in connection with the sale of the Securities.  The fees
and expenses of the Placement Agent to be paid by the Company or any of its
Subsidiaries are as set forth in that certain Placement Agent Agreement, dated
as of the date first set forth above, by and between the Company and the
Placement Agent (the “Placement Agent Agreement”).  The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  The Company acknowledges that it has engaged
the Placement Agent in connection with the sale of the Securities.  Other than
the Placement Agent, neither the Company nor any of its Subsidiaries has engaged
any underwriter or other agent in connection with the offer or sale of the
Securities.

 

(h)                                 No Integrated Offering.  Other than with
respect to the RD Securities, none of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation.  None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings of securities of the Company.

 

(i)                                     Dilutive Effect.  The Company
understands and acknowledges that the number of Warrant Shares will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

(j)                                    [INTENTIONALLY OMITTED].

 

--------------------------------------------------------------------------------


 

(k)                                 SEC Documents; Financial Statements.  During
the twelve (12) months prior to the date hereof, the Company has timely (other
than Form 3, 4 or 5 filings) filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”).  The
Company has delivered or has made available to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).  The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Company in its financial
statements or otherwise.  No other information provided by or on behalf of the
Company to any of the Buyers which is not included in the SEC Documents
(including, without limitation, information referred to in Section 2(e) of this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made. 
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC.  The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

(l)                                     Absence of Certain Changes.  Except as
set forth in the SEC Documents, since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,

 

--------------------------------------------------------------------------------


 

assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any material
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) made any material capital expenditures, individually or in the
aggregate, outside of the ordinary course of business.  Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.

 

(m)                             No Undisclosed Events, Liabilities, Developments
or Circumstances.  No event, liability, development or circumstance has occurred
or exists, or is reasonably expected to exist or occur with respect to the
Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) would
reasonably be expected to have a material adverse effect on any Buyer’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

(n)                                 Conduct of Business; Regulatory Permits. 
Neither the Company nor any of its Subsidiaries is in violation of any term of
or in default under its Certificate of Incorporation, any certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or any of its Subsidiaries or Bylaws or their
organizational charter, certificate of formation, memorandum of association,
articles of association, Certificate of Incorporation or certificate of
incorporation or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
violations which would not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  Except as disclosed in the SEC Documents, during the
one year prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not
reasonably be expected to have, individually or in the aggregate,  a Material
Adverse Effect, and neither the Company nor any of its Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such

 

--------------------------------------------------------------------------------


 

certificate, authorization or permit.  There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is a party which
has or would reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Company or any of its
Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

(o)                                 Foreign Corrupt Practices.  Neither the
Company, the Company’s subsidiary or any director, officer, agent, employee, nor
any other person acting for or on behalf of the foregoing (individually and
collectively, a “Company Affiliate”) have violated the U.S. Foreign Corrupt
Practices Act (the “FCPA”) or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

 

(i)                                     (A) influencing any act or decision of
such Government Official in his/her official capacity, (B) inducing such
Government Official to do or omit to do any act in violation of his/her lawful
duty, (C) securing any improper advantage, or (D) inducing such Government
Official to influence or affect any act or decision of any Governmental Entity,
or

 

(ii)                                  assisting the Company or its Subsidiaries
in obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.

 

(p)                                 Sarbanes-Oxley Act.  The Company and each
Subsidiary is in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and any and all applicable rules and
regulations promulgated by the SEC thereunder.

 

(q)                                 Transactions With Affiliates.  Except as set
forth in the SEC Documents, no current or former employee, partner, director,
officer or stockholder (direct or indirect) of the Company or its Subsidiaries,
or any associate, or, to the knowledge of the Company, any affiliate of any
thereof, or any relative with a relationship no more remote than first cousin of
any of the foregoing, is presently, or in the past twelve months has been, (i) a
party to any material transaction with the Company or its Subsidiaries
(including any material contract, agreement or other arrangement providing for
the furnishing of services by, or rental of real or personal property from, or
otherwise requiring any material payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, officers or directors of the Company
or any of its Subsidiaries)) or (ii) the direct or indirect owner of any
material interest in any corporation, firm, association or business organization
which is a competitor, supplier or customer of the Company or its Subsidiaries

 

--------------------------------------------------------------------------------


 

(except for a passive investment (direct or indirect) in less than 5% of the
common stock of a company whose securities are traded on or quoted through an
Eligible Market (as defined in the Warrants)), nor does any such Person receive
any material income from any source other than the Company or its Subsidiaries
which relates to the business of the Company or its Subsidiaries or should
properly accrue to the Company or its Subsidiaries.  Except as set forth in the
SEC Documents, no employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, in any material respect,
nor is the Company or any of its Subsidiaries indebted (or committed to make
loans or extend or guarantee credit) to any of them in any material respect,
other than (i) for payment of salary for services rendered, (ii) reimbursement
for reasonable expenses incurred on behalf of the Company, and (iii) for other
standard employee benefits made generally available to all employees or
executives (including stock option agreements outstanding under any stock option
plan approved by the board of directors of the Company).

 

(r)                                    Equity Capitalization.

 

(i)                                     Definitions:

 

(A)                               “Common Stock” means (x) the Company’s shares
of common stock, $0.001 par value per share, and (y) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock.

 

(B)                               “Preferred Stock” means (x) the Company’s
blank check preferred stock, $0.001 par value per share, the terms of which may
be designated by the board of directors of the Company in a certificate of
designations and (y) any capital stock into which such preferred stock shall
have been changed or any share capital resulting from a reclassification of such
preferred stock (other than a conversion of such preferred stock into Common
Stock in accordance with the terms of such certificate of designations).

 

(ii)                                  Company Capitalization.  The Company has
an authorized capitalization as set forth in the Registration Statement, the
Prospectus and the Prospectus Supplement, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, have been issued in all material respects in
compliance with United States federal and state securities laws, and conform to
the description thereof contained in the Registration Statement, the Prospectus
and the Prospectus Supplement. All of the Company’s options and warrants have
been duly authorized and validly issued and were issued in all material respects
in compliance with United States federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
shares of capital stock, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
Subsidiary other than those described above or accurately described in the
Registration

 

--------------------------------------------------------------------------------


 

Statement, the Prospectus and the Prospectus Supplement. The description of the
Company’s stock incentive plan, and other stock plans or arrangements, and the
options or other rights granted thereunder, as described in the Registration
Statement, the Prospectus and the Prospectus Supplement, accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights

 

(iii)                               Subsidiary Capitalization.  All the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, are fully paid and non-assessable and, except to the extent
set forth in the Registration Statement, the Prospectus and the Prospectus
Supplement, are owned by the Company directly or indirectly through one or more
wholly-owned Subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.

 

(iv)                              Valid Issuance; Available Shares; Affiliates. 
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  To the
Company’s knowledge, no Person owns 10% or more of the Company’s issued and
outstanding shares of Common Stock (calculated based on the assumption that all
Convertible Securities (as defined below), whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws).

 

(v)                                 Existing Securities; Obligations.  Except as
disclosed in the SEC Documents: (A) none of the Company’s or any Subsidiary’s
shares, interests or capital stock is subject to preemptive rights or any other
similar rights or Liens suffered or permitted by the Company or any Subsidiary;
(B) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares,
interests or capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares, interests or capital stock of the Company or
any of its Subsidiaries; (C) there are no agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act; (D) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (F) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.

 

--------------------------------------------------------------------------------


 

(s)                                   Indebtedness and Other Contracts.  Neither
the Company nor any of its Subsidiaries (i) except as disclosed in the SEC
Documents, has any outstanding material debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (except normal advances for business expenses in the
ordinary course of business) of the Company or any of its Subsidiaries or by
which the Company or any of its Subsidiaries is or may become bound, (ii) is a
party to any material contract, agreement or instrument, the violation of which,
or default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) has any financing statements securing obligations in any amounts filed in
connection with the Company or any of its Subsidiaries; (iv) is in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
material liabilities or obligations required to be disclosed in the SEC
Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 

--------------------------------------------------------------------------------


 

(t)                                    Litigation.  Except as set forth in the
SEC Documents, there is no material action, suit, arbitration, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, whether of a civil or criminal nature or
otherwise, in their capacities as such.  No director, officer or employee of the
Company or any of its subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation.  Without
limitation of the foregoing and except as otherwise set forth in the SEC
Documents, there has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or officer of the Company
or any of its Subsidiaries.  The SEC has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the 1933 Act or the 1934 Act.  After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding.  Neither the Company nor any of its Subsidiaries is the
subject of any order, writ, judgment, injunction, decree, determination or award
of any Governmental Entity that would reasonably be expected to result in a
Material Adverse Effect.

 

(u)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for, and neither the
Company nor any such Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(v)                                 Employee Relations.  No executive officer
(as defined in Rule 501(f) promulgated under the 1933 Act) or other key employee
of the Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary.  To the knowledge of the Company, no executive officer or other key
employee of the Company or any of its Subsidiaries is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters, except where such violations would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(w)                               Title.  The Company and each Subsidiary has
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real or personal property which are material to the
business of the Company and any Subsidiary, free and clear of all liens,
encumbrances, security interests, claims and defects that do not, singularly or
in the aggregate, materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company or any Subsidiary; and all of the leases and subleases material to the
business of the Company or any Subsidiary, and under which the Company or any
Subsidiary holds properties, are in full force and effect, and neither the
Company nor any Subsidiary has received any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(x)                                 Intellectual Property Rights.  Except as
disclosed in the SEC Documents, to the best of the Company’s knowledge, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, original works of authorship, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted and presently proposed to be conducted.  The Company
does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others.  There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding its Intellectual Property Rights.  Neither the Company
nor any of its Subsidiaries is aware of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights

 

(y)                                 Environmental Laws.  (i) the Company and its
Subsidiaries (A) are in compliance with any and all Environmental Laws (as
defined below), (B) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (C) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (A), (B) and
(C), the failure to so comply could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.  The term “Environmental Laws”
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

--------------------------------------------------------------------------------


 

(ii)                                  No Hazardous Materials:

 

(A)                               have been disposed of or otherwise released
from any property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries (the “Real
Property”) in violation of any Environmental Laws; or

 

(B)                               are present on, over, beneath, in or upon any
Real Property or any portion thereof in quantities that would constitute a
violation of any Environmental Laws.  No prior use by the Company or any of its
Subsidiaries of any Real Property has occurred that violates any Environmental
Laws, which violation would have a material adverse effect on the business of
the Company or any of its Subsidiaries.

 

(iii)                               Neither the Company nor any of its
Subsidiaries knows of any other person who or entity which has stored, treated,
recycled, disposed of or otherwise located on any Real Property any Hazardous
Materials, including, without limitation, such substances as asbestos and
polychlorinated biphenyls.

 

(iv)                              None of Real Property are on any federal or
state “Superfund” list or Liability Information System (“CERCLIS”) list or any
state environmental agency list of sites under consideration for CERCLIS, nor
subject to any environmental related Liens.

 

(z)                                  Subsidiary Rights.  The Company or one of
its Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

(aa)                          Tax Status.  The Company and each of its
Subsidiaries (i) has timely made or filed all foreign, federal and state income
and all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”).

 

(bb)                          Internal Accounting and Disclosure Controls.  The
Company and each of its Subsidiaries maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions

 

--------------------------------------------------------------------------------


 

are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency in
any part of the internal controls over financial reporting of the Company or any
of its Subsidiaries.

 

(cc)                            Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company or any of
its Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(dd)                          Investment Company Status.  The Company is not,
and upon consummation of the sale of the Securities will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(ee)                            Acknowledgement Regarding Buyers’ Trading
Activity.  It is understood and acknowledged by the Company that (i) following
the public disclosure of the transactions contemplated by the Transaction
Documents, in accordance with the terms thereof, none of the Buyers have been
asked by the Company or any of its Subsidiaries to agree, nor has any Buyer
agreed with the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Securities for any specified term; (ii) any Buyer, and counterparties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents; and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction.  The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are

 

--------------------------------------------------------------------------------


 

being conducted.  The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any other Transaction Document or any of the documents executed in
connection herewith or therewith.

 

(ff)                              Manipulation of Price.  Neither the Company
nor any of its Subsidiaries has, and, to the knowledge of the Company, no Person
acting on their behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any of its Subsidiaries to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities (other than the
Placement Agent), (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company or any of its
Subsidiaries or (iv) paid or agreed to pay any Person for research services with
respect to any securities of the Company or any of its Subsidiaries.

 

(gg)                            U.S. Real Property Holding Corporation.  Neither
the Company nor any of its Subsidiaries is, or has ever been, and so long as any
of the Securities are held by any of the Buyers, shall become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code, and
the Company and each Subsidiary shall so certify upon any Buyer’s request.

 

(hh)                          Bank Holding Company Act.  Neither the Company nor
any of its Subsidiaries is subject to the Bank Holding Company Act of 1956, as
amended (the “BHCA”) and to regulation by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”).  Neither the Company nor any of its
Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)                                  Shell Company Status.  The Company is not,
and has never been, an issuer identified in, or subject to, Rule 144(i).

 

(jj)                                Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor any of its Subsidiaries nor, to the best
of the Company’s knowledge (after reasonable inquiry of its officers and
directors), any of the officers, directors, employees, agents or other
representatives of the Company or any of its Subsidiaries or any other business
entity or enterprise with which the Company or any Subsidiary is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (i) as a kickback or bribe to any Person or
(ii) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

(kk)                          Money Laundering.  The Company and its
Subsidiaries are in compliance with, and have not previously violated, the USA
Patriot Act of 2001 and all other applicable U.S. and non-U.S. anti-money
laundering laws and regulations, including, without limitation, the laws,

 

--------------------------------------------------------------------------------


 

regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control, including, but not limited, to (i) Executive
Order 13224 of September 23, 2001 entitled, “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31 CFR,
Subtitle B, Chapter V.

 

(ll)                                  Stock Option Plans.  Each stock option
granted by the Company was granted (i) in accordance with the terms of the
applicable stock option plan of the Company and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law.  No stock
option granted under the Company’s stock option plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no policy or
practice of the Company to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

(mm)                  No Disagreements with Accountants and Lawyers.  There are
no material disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers which could affect
the Company’s ability to perform any of its obligations under any of the
Transaction Documents.  In addition, on or prior to the date hereof, the Company
had discussions with its accountants about its financial statements previously
filed with the SEC.  Based on those discussions, the Company has no reason to
believe that it will need to restate any such financial statements or any part
thereof.

 

(nn)                          No Disqualification Events.  With respect to
Securities to be offered and sold hereunder in reliance on Rule 506(b) under the
1933 Act (“Regulation D Securities”), none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

(oo)                          Other Covered Persons.  The Company is not aware
of any Person (other than the Placement Agent) that has been or will be paid
(directly or indirectly) remuneration for solicitation of Buyers or potential
purchasers in connection with the sale of any Regulation D Securities.

 

--------------------------------------------------------------------------------


 

(pp)                          No Additional Agreements.  The Company does not
have any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(qq)                          Public Utility Holding Act.  None of the Company
nor any of its Subsidiaries is a “holding company,” or an “affiliate” of a
“holding company,” as such terms are defined in the Public Utility Holding Act
of 2005.

 

(rr)                                Federal Power Act.  None of the Company nor
any of its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended.

 

(ss)                              Registration Rights.  Except as disclosed in
the Registration Statement, the Prospectus and the Prospectus Supplement, no
holder of securities of the Company has rights to the registration of any
securities of the Company because of the filing of the Registration Statement or
the issuance of the Securities hereunder that could expose the Company to
material liability or any Buyer to any liability or that could impair the
Company’s ability to consummate the issuance and sale of the Securities in the
manner, and at the times, contemplated hereby, which rights have not been waived
by the holder thereof as of the date hereof.

 

(tt)                                Disclosure.  Except for such information as
disclosed in the 8-K Filing (as defined below) or the Prospectus, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents.  The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed.  The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.                                      COVENANTS.

 

(a)                                 Reasonable Best Efforts.  Each Buyer shall
use its reasonable best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 6 of this
Agreement. The Company shall use its reasonable best efforts to timely satisfy
each of the covenants hereunder and conditions to be satisfied by it as provided
in Section 7 of this Agreement.

 

(b)                                 Amendments to the Registration Statement;
Prospectus Supplements; Free Writing Prospectuses.

 

(i)                                     Except as provided in this Agreement and
other than periodic reports required to be filed pursuant to the 1934 Act, the
Company shall not file with the SEC

 

--------------------------------------------------------------------------------


 

any amendment to the Registration Statement that relates to the Buyer, this
Agreement, the Common Shares, the Warrants or the transactions contemplated
hereby or thereby or file with the SEC any Prospectus Supplement that relates to
the Buyer, this Agreement, the Common Shares, the Warrants or the transactions
contemplated hereby or thereby with respect to which (a) the Buyer shall not
previously have been advised, (b) the Company shall not have given due
consideration to any comments thereon received from the Buyer or its counsel, or
(c) the Buyer shall reasonably object after being so advised, unless the Company
reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the 1933 Act
or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than 24 hours) so inform the Buyer, the Buyer
shall be provided with a reasonable opportunity to review and comment upon any
disclosure relating to the Buyer and the Company shall expeditiously furnish to
the Buyer an electronic copy thereof.  In addition, for so long as, in the
reasonable opinion of counsel for the Buyer, the Prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the 1933 Act) is required to be
delivered in connection with any acquisition or sale of RD Securities by the
Buyer, the Company shall not file any Prospectus Supplement with respect to the
RD Securities without delivering or making available a copy of such Prospectus
Supplement, together with the Prospectus, to the Buyer promptly.

 

(ii)                                  The Company has not made, and agrees that
unless it obtains the prior written consent of the Buyer it will not make, an
offer relating to the RD Securities that would constitute an “issuer free
writing prospectus” as defined in Rule 433 promulgated under the 1933 Act (an
“Issuer Free Writing Prospectus”) or that would otherwise constitute a “free
writing prospectus” as defined in Rule 405 promulgated under the 1933 Act (a
“Free Writing Prospectus”) required to be filed by the Company or the Buyer with
the SEC or retained by the Company or the Buyer under Rule 433 under the 1933
Act.  The Buyer has not made, and agrees that unless it obtains the prior
written consent of the Company it will not make, an offer relating to the RD
Securities that would constitute a Free Writing Prospectus required to be filed
by the Company with the SEC or retained by the Company under Rule 433 under the
1933 Act.  Any such Issuer Free Writing Prospectus or other Free Writing
Prospectus consented to by the Buyer or the Company is referred to in this
Agreement as a “Permitted Free Writing Prospectus.”  The Company agrees that
(x) it has treated and will treat, as the case may be, each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus and (y) it has complied
and will comply, as the case may be, with the requirements of Rules 164 and 433
under the 1933 Act applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the SEC, legending and record
keeping.

 

(c)                                  Prospectus Delivery.  Immediately prior to
execution of this Agreement, the Company shall have delivered to the Buyer, and
as soon as practicable after execution of this Agreement the Company shall file,
Prospectus Supplements with respect to the RD Securities to be issued on the
Closing Date, as required under, and in conformity with, the 1933 Act, including
Rule 424(b) thereunder.  The Company shall provide the Buyer a reasonable
opportunity to comment on a draft of each Prospectus Supplement and any Issuer
Free Writing Prospectus, shall give due consideration to all such comments and,
subject to the provisions of Section 4(b) hereof, shall deliver or make
available to the Buyer, without charge, an electronic copy of each

 

--------------------------------------------------------------------------------


 

form of Prospectus Supplement, together with the Prospectus, and any Permitted
Free Writing Prospectus on the Closing Date.  The Company consents to the use of
the Prospectus (and of any Prospectus Supplements thereto) in accordance with
the provisions of the 1933 Act and with the securities or “blue sky” laws of the
jurisdictions in which the RD Securities may be sold by the Buyer, in connection
with the offering and sale of the RD Securities and for such period of time
thereafter as the Prospectus (or in lieu thereof, the notice referred to in
Rule 173(a) under the 1933 Act) is required by the 1933 Act to be delivered in
connection with sales of the RD Securities. If during such period of time any
event shall occur that in the judgment of the Company and its counsel is
required to be set forth in the Registration Statement or the Prospectus or any
Permitted Free Writing Prospectus or should be set forth therein in order to
make the statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the 1933 Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 4(b) above, file with the SEC an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Buyer an electronic copy thereof

 

(d)                                 Stop Orders.  The Company shall advise the
Buyer promptly (but in no event later than 24 hours) and shall confirm such oral
or written advice in writing: (i) of the Company’s receipt of notice of any
request by the SEC for amendment of or a supplement to the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus or for any
additional information; (ii) of the Company’s receipt of notice of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, or of the suspension of qualification of the RD
Securities for offering or sale in any jurisdiction, or the initiation or
contemplated initiation of any proceeding for such purpose; (iii) of the Company
becoming aware of the happening of any event, which makes any statement of a
material fact made in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus in order to
state a material fact required by the 1933 Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the RD Securities or any Prospectus contained therein is not
available for use for any other reason. Thereafter, the Company shall promptly
notify such holders when the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus and/or any amendment or supplement thereto, as
applicable, is effective and available for the issuance of the RD Securities. 
If at any time the SEC shall issue any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, the Company shall use best efforts to
obtain the withdrawal of such order at the earliest possible time.

 

--------------------------------------------------------------------------------


 

(e)                                  Blue Sky.  The Company shall file a Form D
with respect to the Placement Securities as required under Regulation D and
provide a copy thereof to each Buyer promptly after such filing.  The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date.  Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Buyer.

 

(f)                                   Reporting Status.  Until the date on which
the Buyers shall have sold, converted or exercised all of the Securities and/or
all the Securities shall have been redeemed (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination.

 

(g)                                  Use of Proceeds.  The Company will use the
proceeds from the sale of the Securities as described in the Prospectus
Supplement.

 

(h)                                 Financial Information.  The Company agrees
to send the following to each holder of Warrants (each, an “Investor”) during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or
any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) unless the
following are either filed with the SEC through EDGAR or are otherwise widely
disseminated via a recognized news release service (such as PR Newswire), on the
same day as the release thereof, electronic copies of all press releases issued
by the Company or any of its Subsidiaries and (iii) unless the following are
filed with the SEC through EDGAR, copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(i)                                     Listing.  The Company shall promptly
secure the listing or designation for quotation (as the case may be) of all of
the Offering Common Securities (as defined below) upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed or designated for quotation (as the case may be) (subject to
official notice of issuance) and shall maintain such listing or designation for
quotation (as the case may be) of all Offering Common Securities from time to
time issuable under the terms of the Transaction Documents on such national
securities exchange or automated quotation system.  The Company shall use
reasonable best efforts to maintain the Common Stock’s listing or

 

--------------------------------------------------------------------------------


 

authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE MKT, the Nasdaq Global Market or the Nasdaq
Global Select Market (each, an “Eligible Market”).  The Company shall pay all
reasonable fees and expenses in connection with satisfying its obligations under
this Section 4(i).  “Offering Common Securities” means (i) the Common Shares,
(ii) the Warrant Shares and (iii) any capital stock of the Company issued or
issuable with respect to the Common Shares, the Warrant Shares, or the Warrants,
respectively, including, without limitation, (1) as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise and
(2) shares of capital stock of the Company into which the shares of Common Stock
are converted or exchanged and shares of capital stock of a Successor Entity (as
defined in the Warrants) into which the shares of Common Stock are converted or
exchanged, in each case, without regard to any limitations on exercise of the
Warrants.

 

(j)                                    Fees.  The Company shall reimburse the
lead Buyer for all reasonable and documented costs and expenses incurred by it
or its affiliates in connection with the structuring, documentation, negotiation
and closing of the transactions contemplated by the Transaction Documents
(including, without limitation, as applicable, $35,000 for legal fees of outside
counsel and disbursements of Latham & Watkins LLP, counsel to the lead Buyer,
any other reasonable fees and expenses in connection with the structuring,
documentation, negotiation and closing of the transactions contemplated by the
Transaction Documents and due diligence and regulatory filings in connection
therewith) (the “Transaction Expenses”) which shall be withheld by the lead
Buyer from its Purchase Price at the Closing.  The Company shall be responsible
for the payment of any placement agent’s fees in accordance with the terms of
the Placement Agent Agreement, financial advisory fees, Control Account Bank
fees, transfer agent fees, DTC (as defined below) fees or broker’s commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby (including, without limitation, any fees or
commissions payable to the Placement Agent, who is the Company’s sole placement
agent in connection with the transactions contemplated by this Agreement, in
accordance with the terms of the Placement Agent Agreement).  The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment. 
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

(k)                                 Pledge of Securities.  Notwithstanding
anything to the contrary contained in this Agreement, the Company acknowledges
and agrees that the Securities may be pledged by an Investor in connection with
a bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities.  The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
Section 2(g) hereof; provided that an Investor and its pledgee shall be required
to comply with the provisions of Section 2(g) hereof in order to effect a sale,
transfer or assignment of Placement Securities to such pledgee.  The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Securities may reasonably request in connection with a pledge of the Securities
to such pledgee by a Buyer.

 

--------------------------------------------------------------------------------


 

(l)                                     Disclosure of Transactions and Other
Material Information.

 

(i)                                     Disclosure of Transaction.  The Company
shall, on or before 9:30 a.m., New York time, on the date of this Agreement,
issue a press release and an initial Current Report on Form 8-K (collectively,
the “Press Release”) reasonably acceptable to the Buyers disclosing all the
material terms of the transactions contemplated by the Transaction Documents. 
As soon as commercially practicable on the date of this Agreement, the Company
shall file an additional Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), and the form of the Warrants) (including all attachments, the “8-K
Filing”).  From and after the filing of the Press Release, the Company shall
have disclosed all material, non-public information (if any) provided to any of
the Buyers by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  In addition, effective upon the
filing of the Press Release, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyers or any of their affiliates, on the other hand, shall terminate.

 

(ii)                                  Limitations on Disclosure.  The Company
shall not, and the Company shall cause each of its Subsidiaries and each of its
and their respective officers, directors, employees and agents not to, provide
any Buyer with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of such Buyer (which may be granted or withheld in such Buyer’s
sole discretion).  In the event of a breach of any of this subsection (ii), by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents (as determined in the reasonable good
faith judgment of such Buyer), in addition to any other remedy provided herein
or in the Transaction Documents, upon such Buyer’s notification of breach, the
Company shall make a public disclosure, in the form of a press release, public
advertisement, Form 8-K or otherwise, of such material, non-public information
as soon as practicable, but in no event later than one Trading Day after a
Buyer’s notification.  Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make the Press Release and any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the applicable Buyer (which may be granted or withheld in such Buyer’s sole
discretion), the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of such Buyer in any filing, announcement,
release or otherwise.  Notwithstanding anything contained in this

 

--------------------------------------------------------------------------------


 

Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that no Buyer
shall have (unless expressly agreed to by a particular Buyer after the date
hereof in a written definitive and binding agreement executed by the Company and
such particular Buyer (it being understood and agreed that no Buyer may bind any
other Buyer with respect thereto)), any duty to the Company, its Subsidiaries or
any of their respective officers, directors, employees or agents of
confidentiality with respect to, or a duty to the Company, its Subsidiaries or
any of their respective officers, directors, employees or agents not to trade on
the basis of, any material, non-public information regarding the Company or any
of its Subsidiaries.

 

(m)                             Conduct of Business.  The business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any Governmental Entity, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

 

(n)                                 Public Information.  At any time during the
period commencing from the six (6) month anniversary of the Closing Date and
ending at such time that all of the Securities, if a registration statement is
not available for the resale of all of the Securities, may be sold without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1), if the Company shall (i) fail for any reason
to satisfy the requirements of Rule 144(c)(1) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in
Rule 144(i)(2) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to one percent (1.0%) of the aggregate
Purchase Price of such holder’s affected Securities on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144.  The payments to which a holder shall
be entitled pursuant to this Section 4(o) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.0% per month (prorated for partial months)
until paid in full.

 

(o)                                 Passive Foreign Investment Company.  The
Company shall conduct its business, and shall cause its Subsidiaries to conduct
their respective businesses, in such a manner as will ensure that the Company
will not be deemed to constitute a passive foreign investment company within the
meaning of Section 1297 of the Code.

 

(p)                                 Exercise Procedures.  The form of Exercise
Notice (as defined in the Warrants) included in the Warrants sets forth the
totality of the procedures required of the Buyers in order

 

--------------------------------------------------------------------------------


 

to exercise the Warrants.  Except as provided in Section 5(d), no legal opinion
or other information or instructions shall be required of the Buyers to exercise
their Warrants.  The Company shall honor exercises of the Warrants and shall
deliver the Warrant Shares in accordance with the terms, conditions and time
periods set forth in the Warrants. Without limiting the preceding sentences, no
ink-original Exercise Notice shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Exercise Notice
form be required in order to exercise the Warrants.

 

(q)                                 Regulation M.  The Company will not take any
action prohibited by Regulation M under the 1934 Act, in connection with the
distribution of the Securities contemplated hereby.

 

(r)                                    General Solicitation.  None of the
Company, any of its affiliates (as defined in Rule 501(b) under the 1933 Act) or
any person acting on behalf of the Company or such affiliate will solicit any
offer to buy or offer or sell the Placement Securities by means of any form of
general solicitation or general advertising within the meaning of Regulation D,
including:  (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio; and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

 

(s)                                   Integration.  None of the Company, any of
its affiliates (as defined in Rule 501(b) under the 1933 Act), or any person
acting on behalf of the Company or such affiliate will sell, offer for sale, or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the 1933 Act) which will be integrated with the sale of the
Securities in a manner which would require the registration of the Placement
Securities under the 1933 Act or require stockholder approval under the
rules and regulations of the Principal Market and the Company will take all
action that is appropriate or necessary to assure that its offerings of other
securities will not be integrated for purposes of the 1933 Act or the rules and
regulations of the Principal Market, with the issuance of Placement Securities
contemplated hereby.

 

(t)                                    Notice of Disqualification Events.  The
Company will notify the Buyers in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

(u)                                 Additional Issuance of Securities. So long
as any Buyer beneficially owns any Securities, the Company will not, without the
prior written consent of the Required Holders, issue any securities that would
cause a breach or default under the Warrants.  The Company agrees that for the
period commencing on the date hereof and ending on the date immediately
following the 150th calendar day after the Closing Date (the “Restricted
Period”), except with respect to Excluded Securities (as defined below), neither
the Company nor any of its Subsidiaries shall issue, offer, sell, grant any
option or right to purchase, or otherwise dispose of (or announce any issuance,
offer, sale, grant of any Option (as defined in the Series A Warrant) or right
to purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the 1933 Act)), any Convertible
Securities (as defined in the Series A Warrant)), any preferred stock or any
purchase rights.   For the purpose of this Agreement, “Excluded Securities”
means (i) shares of Common Stock or standard options to purchase

 

--------------------------------------------------------------------------------


 

Common Stock issued to directors, officers, consultants or employees of the
Company for services rendered to the Company in their capacity as such pursuant
to an Approved Stock Plan (as defined in the Series A Warrant) or inducement
grants of shares of Common Stock or standard options to purchase Common Stock
issued to directors, officers, consultants or employees of the Company for
services rendered to the Company, provided that the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Buyers; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities and/or Options (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) issued prior to the Subscription Date, provided
that the conversion price of any such Convertible Securities and/or Options
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) is not lowered, none
of such Convertible Securities and/or Options (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities and/or Options (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are otherwise materially changed in any manner that adversely affects any of the
Buyers; (iii) the shares of Common Stock issuable upon exercise of the Series A
Warrants; (iv) the shares of Common Stock issuable upon exercise of the Series B
Warrants; and (v) shares of Common Stock, Options and/or Convertible Securities
issued pursuant to equipment acquisitions, strategic distribution transactions,
strategic mergers or acquisitions of other assets or businesses, or strategic
licensing or development transactions (each, a “Strategic Transaction”);
provided that (x) the primary purpose of such issuance is not to raise capital,
(y) the purchaser or acquirer of such shares of Common Stock in such issuance
solely consists of either (1) the actual participants in such Strategic
Transaction, (2) the actual owners of such assets or securities acquired in such
Strategic Transaction or (3) the shareholders, partners or members of the
foregoing persons; provided further, that (I) the Company shall not issue any
shares of Common Stock, Options and/or Convertible Securities in any strategic
distribution transactions until the 76th calendar day after the Closing Date and
(II) the number of shares of Common Stock issued or issuable upon conversion or
exercise of Options and/or Convertible Securities issued pursuant to any
strategic distribution transaction shall not, in the aggregate, exceed 1,000,000
shares of Common Stock during the Restricted Period.

 

(a)                                 Stockholder Approval.  The Company shall
provide each stockholder entitled to vote at the first annual meeting of
stockholders of the Company immediately following the Closing Date (the
“Stockholder Meeting”), a proxy statement, in a form reasonably acceptable to
the Buyers, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (“Stockholder Resolutions”)
providing for the approval of the issuance of all of the Securities in
compliance with the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval”, and
the date such Stockholder Approval is obtained, the “Stockholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such resolutions and to cause the board of directors
of the Company to recommend to the stockholders that they approve such
resolutions.  If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained at the Stockholder Meeting, the Company shall cause an
additional Stockholder

 

--------------------------------------------------------------------------------


 

Meeting to be held every four months thereafter until either (x) such
Stockholder Approval is obtained or (y) the Company fails to obtain the
Stockholder Approval at the annual stockholder meeting of the Company in 2019.

 

(b)                                 Reservation of Shares.  So long as any of
the Warrants remain outstanding, the Company shall take all actions reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than 100% of the maximum number of shares of Common Stock
issuable upon exercise of the Warrants (assuming for purposes hereof that the
Warrants have been exercised in full (without regard to any limitations on the
exercise of the Warrants set forth therein) (collectively, the “Required Reserve
Amount”); provided that at no time shall the number of shares of Common Stock
reserved pursuant to this Section 4(x) be reduced other than proportionally in
connection with any exercise of Warrants.  If at any time while the Warrants
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount (an “Authorized Share Failure”), then the
Company shall immediately take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for the Warrants then outstanding. 
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure and the Authorized Share Failure still exists, the Company shall
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Common Stock.  In connection with such meeting, the
Company shall provide each stockholder with a proxy statement and shall use its
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

 

(c)                                  Closing Documents.  On or prior to twenty
(20) Trading Days after the Closing Date, the Company agrees to deliver, or
cause to be delivered, to each Buyer a complete closing set of the executed
Transaction Documents, Securities and any other document required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

 

6.                                      REGISTER; TRANSFER AGENT INSTRUCTIONS;
LEGEND.

 

(a)                                 Register.  The Company shall maintain at its
principal executive offices (or such other office or agency of the Company as it
may designate by notice to each holder of Securities), a register for the Common
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Common Shares and the Warrants have been issued
(including the name and address of each transferee), the number of Common Shares
held by such Person and the number of Warrant Shares issuable upon exercise of
the Warrants held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)                                 Transfer Agent Instructions.  The Company
shall issue irrevocable instructions to its Transfer Agent and any subsequent
transfer agent in a form acceptable to each of the Buyers (the “Irrevocable
Transfer Agent Instructions”) to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Buyer or its
respective nominee(s), for the Common Shares and the Warrant Shares in such
amounts as specified from

 

--------------------------------------------------------------------------------


 

time to time by each Buyer to the Company upon the exercise of the Warrants (as
the case may be). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this
Section 5(b) will be given by the Company to its Transfer Agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable
on the books and records of the Company, as applicable, to the extent provided
in this Agreement and the other Transaction Documents.  If a Buyer effects a
sale, assignment or transfer of the Securities, the Company shall permit the
transfer and shall promptly instruct its Transfer Agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to a Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.  The Company shall cause its counsel to
issue each legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent as follows: (i) at the Closing with respect
to the Common Shares, (ii) upon each exercise of the Warrants (unless such
issuance covered by a prior legal opinion previously delivered to the Transfer
Agent), and (iii) on each date a registration statement with respect to the
issuance or resale of any of the Securities is declared effective by the SEC. 
Any fees (with respect to the Transfer Agent, counsel to the Company or
otherwise) associated with the issuance of such opinions or the removal of any
legends on any of the Securities shall be borne by the Company.

 

(c)                                  Legends.  Each Buyer understands that the
Placement Securities have been issued (or will be issued in the case of the
Series A Warrant Shares) pursuant to an exemption from registration or
qualification under the 1933 Act and applicable state securities laws, and
except as set forth below, the Securities shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT

 

--------------------------------------------------------------------------------


 

OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)                                 No Legends on RD Securities; Removal of
Legends on Placement Securities.  Certificates evidencing RD Securities shall be
unrestricted and shall not be required to contain any legend.  Certificates
evidencing Placement Securities shall not be required to contain the legend set
forth in Section 5(c) above or any other legend (i) while a registration
statement (including a Registration Statement) covering the resale of such
Placement Securities is effective under the 1933 Act, (ii) following any sale of
such Placement Securities pursuant to Rule 144 (assuming neither the transferor
nor the transferee is an affiliate of the Company), (iii) if such Placement
Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that a Buyer provides the Company with reasonable assurances that such
Placement Securities are eligible for sale, assignment or transfer under
Rule 144 which shall not include an opinion of Buyer’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under
Rule 144), provided that such Buyer provides the Company with an opinion of
counsel to such Buyer, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Placement Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC).  With respect to RD Securities or, with respect to Placement
Securities, if a legend is not required pursuant to the foregoing with respect
to such Placement Securities, the Company shall no later than three (3) Trading
Days (or such earlier date as required pursuant to the 1934 Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the date such Buyer delivers such legended certificate representing such
Securities to the Company) following the delivery by a Buyer to the Company or
the transfer agent (with notice to the Company) of a certificate representing
such RD Securities or a legended certificate representing such Placement
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from such Buyer as may be
required above in this Section 5(d), as directed by such Buyer, either: 
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Common Shares or
Warrant Shares, credit the aggregate number of shares of Common Stock to which
such Buyer shall be entitled to such Buyer’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (B) if the
Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Buyer, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of such Buyer or its
designee (the date by which such credit is so required to be made to the balance
account of such Buyer’s or such Buyer’s nominee with DTC or such certificate is
required to be delivered to such Buyer pursuant to the foregoing is referred to
herein as the “Share Delivery Deadline”).  The Company shall be responsible for
any transfer agent fees or DTC fees with respect to any issuance of Securities
or the removal of any legends with respect to any Securities in accordance
herewith

 

(e)                                  FAST Compliance.  While any Warrants remain
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.

 

--------------------------------------------------------------------------------


 

7.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

(a)                                 The obligation of the Company hereunder to
issue and sell the Common Shares, the Series A Warrants and the Series B
Warrants to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i)                                     Such Buyer shall have executed each of
the other Transaction Documents to which it is a party and delivered the same to
the Company.

 

(ii)                                  Such Buyer and each other Buyer shall have
delivered to the Company the Purchase Price (as adjusted pursuant to
Section 4(j)) for the Common Shares, Series A Warrants and Series B Warrants
being purchased by such Buyer at the Closing by wire transfer of immediately
available funds in accordance with the Flow of Funds Letter.

 

(iii)                               The representations and warranties of such
Buyer shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

 

8.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.

 

(a)                                 The obligation of each Buyer hereunder to
purchase its Common Shares, the Series A Warrants and the Series B Warrants at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i)                                     The Company shall have duly executed and
delivered to such Buyer each of the Transaction Documents and the Company shall
have duly executed and delivered to such Buyer (A) such aggregate number of
Common Shares set forth across from such Buyer’s name in column (3) of the
Schedule of Buyers, (B) Series B Warrants (initially for such aggregate number
of Series B Warrant Shares as is set forth across from such Buyer’s name in
column (4) of the Schedule of Buyers), (C) Series A Warrants (initially for such
aggregate number of Series A Warrant Shares as is set forth across from such
Buyer’s name in column (5) of the Schedule of Buyers), in each case, as being
purchased by such Buyer at the Closing pursuant to this Agreement.

 

(ii)                                  Such Buyer shall have received the opinion
of Waller Lansden Dortch & Davis, LLP, the Company’s counsel, dated as of the
Closing Date, in the form acceptable to such Buyer.

 

(iii)                               The Company shall have delivered to such
Buyer a copy of the Irrevocable Transfer Agent Instructions, in the form
acceptable to such Buyer, which instructions

 

--------------------------------------------------------------------------------


 

shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.

 

(iv)                              The Company shall have delivered to such Buyer
a certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in each such entity’s jurisdiction of organization issued by
the Secretary of State (or comparable office) of such jurisdiction of
organization as of a date within twenty (20) days of the Closing Date.

 

(v)                                 The Company shall have delivered to such
Buyer a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to so qualify, as of a date within twenty (20) days of the Closing
Date.

 

(vi)                              The Company shall have delivered to such Buyer
a certificate, in the form acceptable to such Buyer, executed by the Secretary
of the Company and dated as of the Closing Date, as to (i) the resolutions
consistent with Section 3(b) as adopted by the Company’s board of directors,
(ii) the Certificate of Incorporation of the Company and (iii) the Bylaws of the
Company, each as in effect at the Closing.

 

(vii)                           Each and every representation and warranty of
the Company shall be true and correct in all material respects (other than
representations and warranties qualified by Material Adverse Effect or
materiality, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date.  Such Buyer shall have received
a certificate, duly executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form acceptable to
such Buyer.

 

(viii)                        The Company shall have delivered to such Buyer a
letter from the Company’s transfer agent certifying the number of shares of
Common Stock outstanding on the Closing Date immediately prior to the Closing.

 

(ix)                              The Common Stock (A) shall be designated for
quotation or listed (as applicable) on the Principal Market and (B) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market.

 

(x)                                 The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market, if any.

 

(xi)                              No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental

 

--------------------------------------------------------------------------------


 

Entity of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(xii)                           Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect.

 

(xiii)                        The Company shall have obtained approval of the
Principal Market to list or designate for quotation (as the case may be) the
Common Shares and the Warrant Shares.

 

(xiv)                       Such Buyer shall have received a letter on the
letterhead of the Company executed by the Chief Executive Officer or Chief
Financial Officer of the Company, setting forth the wire amounts of each Buyer
and the wire transfer instructions of the Company (the “Flow of Funds Letter”).

 

(xv)                          From the date hereof to the Closing Date,
(i) trading in the Common Stock shall not have been suspended by the SEC or the
Principal Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, (ii) at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the Principal Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Closing

 

(xvi)                       The Registration Statement shall be effective and
available for the issuance and sale of the Securities hereunder and the Company
shall have delivered to such Buyer the Prospectus and the Prospectus Supplement
as required thereunder.

 

(xvii)                    The Company and its Subsidiaries shall have delivered
to such Buyer such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Buyer or its counsel may
reasonably request.

 

9.                                      TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) Business Days of the date hereof, then such Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
such Buyer to any other party; provided, however, (i) the right to terminate
this Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Common Shares and the
Warrants shall be applicable only to such Buyer providing such written notice,
provided further that no such termination shall affect any

 

--------------------------------------------------------------------------------


 

obligation of the Company under this Agreement to reimburse such Buyer for the
expenses described in Section 4(j) above.  Nothing contained in this Section 8
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or the other Transaction
Documents or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement or the other Transaction
Documents.

 

10.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or under any of the other Transaction Documents or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  Nothing contained herein shall be
deemed or operate to preclude any Buyer from bringing suit or taking other legal
action against the Company in any other jurisdiction to collect on the Company’s
obligations to such Buyer or to enforce a judgment or other court ruling in
favor of such Buyer. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

 

(c)                                  Headings; Gender.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the

 

--------------------------------------------------------------------------------


 

masculine, feminine, neuter, singular and plural forms thereof.  The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.”  The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

 

(d)                                 Severability; Maximum Payment Amounts.  If
any provision of this Agreement is prohibited by law or otherwise determined to
be invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). 
Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document (and without implication that the following is
required or applicable), it is the intention of the parties that in no event
shall amounts and value paid by the Company and/or any of its Subsidiaries (as
the case may be), or payable to or received by any of the Buyers, under the
Transaction Documents (including without limitation, any amounts that would be
characterized as “interest” under applicable law) exceed amounts permitted under
any applicable law.  Accordingly, if any obligation to pay, payment made to any
Buyer, or collection by any Buyer pursuant the Transaction Documents is finally
judicially determined to be contrary to any such applicable law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of such Buyer, the Company and its Subsidiaries and such amount shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
applicable law.  Such adjustment shall be effected, to the extent necessary, by
reducing or refunding, at the option of such Buyer, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to such Buyer under the Transaction Documents.  For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by such Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

(e)                                  Entire Agreement; Amendments.  This
Agreement, the other Transaction Documents and the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
supersede all other prior oral or written agreements between the Buyers, the
Company, its Subsidiaries, their affiliates and Persons acting on their behalf,
including, without limitation, any transactions by any Buyer with respect to
Common Stock or the Securities, and the other matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in

 

--------------------------------------------------------------------------------


 

this Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such Buyer
in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to any Buyer or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and any Buyer, or any instruments any Buyer received from the Company and/or any
of its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters. 
For clarification purposes, the Recitals are part of this Agreement.  No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Required Holders (as defined below), and
any amendment to any provision of this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable; provided that no such amendment shall be effective to
the extent that it (A) applies to less than all of the holders of the Securities
then outstanding or (B) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion).  No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party, provided that
the Required Holders may waive any provision of this Agreement, and any waiver
of any provision of this Agreement made in conformity with the provisions of
this Section 9(e) shall be binding on all Buyers and holders of Securities, as
applicable, provided that no such waiver shall be effective to the extent that
it (1) applies to less than all of the holders of the Securities then
outstanding (unless a party gives a waiver as to itself only) or (2) imposes any
obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion).  No
consideration (other than reimbursement of legal fees) shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration also is
offered to all of the parties to the Transaction Documents, all holders of the
Common Shares or all holders of the Warrants (as the case may be).  From the
date hereof and while any Common Shares or Warrants are outstanding, the Company
shall not be permitted to receive any consideration from a Buyer or a holder of
Common Shares or Warrants that is not otherwise contemplated by the Transaction
Documents in order to, directly or indirectly, induce the Company or any
Subsidiary (i) to treat such Buyer or holder of Common Shares or Warrants in a
manner that is more favorable than to other similarly situated Buyers or holders
of Common Shares or Warrants, as applicable, or (ii) to treat any Buyer(s) or
holder(s) of Common Shares or Warrants in a manner that is less favorable than
the Buyer or holder of Common Shares or Warrants that is paying such
consideration; provided, however, that the determination of whether a Buyer has
been treated more or less favorably than another Buyer shall disregard any
securities of the Company purchased or sold by any Buyer.  The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
no Buyer has made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise.  As a
material inducement for each Buyer to enter into this Agreement, the Company
expressly

 

--------------------------------------------------------------------------------


 

acknowledges and agrees that (x) no due diligence or other investigation or
inquiry conducted by a Buyer, any of its advisors or any of its representatives
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document and
(y) unless a provision of this Agreement or any other Transaction Document is
expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect such Buyer’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company’s representations and warranties contained in this Agreement or any
other Transaction Document.  “Required Holders” means (I) prior to the Closing
Date, each Buyer entitled to purchase Common Shares at the Closing and (II) on
or after the Closing Date, holders of a majority of the Offering Common
Securities as of such time (excluding any Offering Common Securities held by the
Company or any of its Subsidiaries as of such time and excluding any purchasers
of Offering Common Securities, unless pursuant to a written assignment by such
Buyer) issued or issuable hereunder or pursuant to the Common Shares and/or the
Warrants.

 

(f)                                   Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or electronic
mail; or (iii) one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same.  The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

 

If to the Company:

 

Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, CA 91311
Attention: Executive Vice President and Chief Financial Officer, Fax: (818)
734-5321

 

with a copy to

 

Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, CA 91311
Attention: Vice President of Human Resources and Corporate Counsel
Fax: (818) 734-1056

 

--------------------------------------------------------------------------------


 

With a copy (for informational purposes only) to:

 

Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, Tennessee 37219
Telephone:  (615) 850-8476
Facsimile:   (615) 244-6804
Attention:  Chase Cole
E-Mail:  chase.cole@wallerlaw.com

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone:  (212) 808-7540
Facsimile:  (212) 808-7897
Attention:  Michael A. Adelstein, Esq.
E-mail:   madelstein@kelleydrye.com

 

If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any purchasers of any of the Common
Shares and Warrants (but excluding any purchasers of Offering Common Securities,
unless pursuant to a written assignment by such Buyer).  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants).  A Buyer may assign some or all of its rights
hereunder in connection with any transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, except for the Placement

 

--------------------------------------------------------------------------------


 

Agent who is expressly permitted to rely on the representations and warranties
set forth therein, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person, other than the Indemnitees referred to in
Section 9(k) or the Placement Agent.

 

(i)                                     Survival.  The representations,
warranties, agreements and covenants shall survive the Closing.  Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Indemnification.

 

(i)                                     In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each holder of any Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(i) any misrepresentation or breach of any representation or warranty made by
the Company or any Subsidiary in any of the Transaction Documents, (ii) any
breach of any covenant, agreement or obligation of the Company or any Subsidiary
contained in any of the Transaction Documents or (iii) any cause of action,
suit, proceeding or claim brought or made against such Indemnitee by a third
party (including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Indemnitee that
arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, or (B) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities.  To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(ii)                                  Promptly after receipt by an Indemnitee
under this Section 9(k) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Section 9(k), deliver to the

 

--------------------------------------------------------------------------------


 

Company a written notice of the commencement thereof, and the Company shall have
the right to participate in, and, to the extent the Company so desires, to
assume control of the defense thereof with counsel mutually satisfactory to the
Company and the Indemnitee; provided, however, that an Indemnitee shall have the
right to retain its own counsel with the fees and expenses of such counsel to be
paid by the Company if: (A) the Company has agreed in writing to pay such fees
and expenses; (B) the Company shall have failed promptly to assume the defense
of such Indemnified Liability and to employ counsel reasonably satisfactory to
such Indemnitee in any such Indemnified Liability; or (C) the named parties to
any such Indemnified Liability (including any impleaded parties) include both
such Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii)                               The indemnification required by this
Section 9(k) shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, within ten (10) days after bills are
received or Indemnified Liabilities are incurred.

 

(iv)                              The indemnity agreement contained herein shall
be in addition to (A) any cause of action or similar right of the Indemnitee
against the Company or others, and (B) any liabilities the Company may be
subject to pursuant to the law.

 

--------------------------------------------------------------------------------


 

(l)                                     Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty. Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions that occur with respect to the Common Stock after the
date of this Agreement.  It is expressly understood and agreed that for all
purposes of this Agreement, and without implication that the contrary would
otherwise be true, neither transactions nor purchases nor sales shall include
the location and/or reservation of borrowable shares of Common Stock.

 

(m)                             Remedies.  Each Buyer and in the event of
assignment by Buyer of its rights and obligations hereunder, each holder of
Securities, shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the Company recognizes that in the event that it or any
Subsidiary fails to perform, observe, or discharge any or all of its or such
Subsidiary’s (as the case may be) obligations under the Transaction Documents,
any remedy at law will be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.  The
remedies provided in this Agreement and the other Transaction Documents shall be
cumulative and in addition to all other remedies available under this Agreement
and the other Transaction Documents, at law or in equity (including a decree of
specific performance and/or other injunctive relief).

 

(n)                                 Withdrawal Right.  Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Buyer exercises a right, election,
demand or option under a Transaction Document and the Company or any Subsidiary
does not timely perform its related obligations within the periods therein
provided, then such Buyer may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company or such Subsidiary (as the case
may be), any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o)                                 Payment Set Aside; Currency.  To the extent
that the Company makes a payment or payments to any Buyer hereunder or pursuant
to any of the other Transaction Documents or any of the Buyers enforce or
exercise their rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and

 

--------------------------------------------------------------------------------


 

continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.  Unless otherwise expressly indicated,
all dollar amounts referred to in this Agreement and the other Transaction
Documents are in United States Dollars (“U.S. Dollars”), and all amounts owing
under this Agreement and all other Transaction Documents shall be paid in U.S.
Dollars.  All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation.  “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Agreement,
the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation.

 

(p)                                 Judgment Currency.

 

(i)                                     If for the purpose of obtaining or
enforcing judgment against the Company in connection with this Agreement or any
other Transaction Document in any court in any jurisdiction it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 9(p) referred to as the “Judgment Currency”) an amount due in U.S.
Dollars under this Agreement, the conversion shall be made at the Exchange Rate
prevailing on the Trading Day immediately preceding:

 

(1)                                 the date actual payment of the amount due,
in the case of any proceeding in the courts of New York or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date:  or

 

(2)                                 the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 9(p)(i)(2) being hereinafter referred to as the “Judgment Conversion
Date”).

 

(ii)                                  If in the case of any proceeding in the
court of any jurisdiction referred to in Section 9(p)(i)(2)  above, there is a
change in the Exchange Rate prevailing between the Judgment Conversion Date and
the date of actual payment of the amount due, the applicable party shall pay
such adjusted amount as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the Exchange Rate prevailing on the date of
payment, will produce the amount of U.S. Dollars which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the Exchange Rate prevailing on the Judgment Conversion Date.

 

(iii)                               Any amount due from the Company under this
provision shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of this Agreement
or any other Transaction Document.

 

(q)                                 Independent Nature of Buyers’ Obligations
and Rights.  The obligations of each Buyer under the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so

 

--------------------------------------------------------------------------------


 

constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer.  Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents.  The Company and each
Buyer confirms that each Buyer has independently participated with the Company
and its Subsidiaries in the negotiation of the transaction contemplated hereby
with the advice of its own counsel and advisors.  Each Buyer shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.  The use of a single
agreement to effectuate the purchase and sale of the Securities contemplated
hereby was solely in the control of the Company, not the action or decision of
any Buyer, and was done solely for the convenience of the Company and its
Subsidiaries and not because it was required or requested to do so by any
Buyer.  It is expressly understood and agreed that each provision contained in
this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

--------------------------------------------------------------------------------